United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41331
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DOLORES ANCIRA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-192-ALL
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Dolores Ancira appeals her guilty plea conviction for

possession of less than one hundred kilograms of marijuana with

intent to distribute.   Ancira argues that 21 U.S.C. §§ 841 (a)

and (b) were rendered facially unconstitutional by Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000).   Ancira concedes that her

argument is foreclosed by our opinion in United States v.

Slaughter, 238 F.3d 580, 581-82 (5th Cir. 2000)(revised opinion),

cert. denied, 532 U.S. 1045 (2001), which rejected a broad

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41331
                                  -2-

Apprendi-based attack on the constitutionality of that statute.

She raises the issue only to preserve it for Supreme Court

review.   A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision overruling Slaughter exists.

Accordingly, Ancira’s argument is foreclosed.

     AFFIRMED.